Title: From Thomas Jefferson to John Patterson, 8 August 1821
From: Jefferson, Thomas
To: Patterson, John


Dear Sir
Monticello
Aug. 8. 21.
We cover our buildings at the University with tin, and there is but one person in the state who does it. he charges as for his work 5.75 D a square which he does in a day. we think this unconscionable and would be glad to be relieved by employing another workman. he learnt the trade in Baltimore, and therefore I presume it can be known what is charged by the square there for putting on. I should be glad to know also the price of tin. we pay in Richmond 13.D. the box of 220. or 230.  cts.  I make no apology for putting this trouble on you, because I am sure the interest you take in our University will induce you to render it that service your friends in our neighborhood are well, and I salute you with affection & respect. Th: Jefferson